DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the arguments filed on Janurary 14, 2022.
 	
 	Claims 1-20 are pending.
	
	
Response to Arguments
Applicant’s arguments, see page 9, filed 1/14/22, with respect to the rejections of claims 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of DelHoyo (U.S. Patent. No. 7,010,108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over DelHoyo (U.S. Patent. No. 7,010,108) in view of Ramanathan (U.S. PGPub. No. 2010/0199320).

	As to Claims 1, 8 and 15, DelHoyo discloses a method comprising: generating and maintaining locus information pertaining to real-time communication sessions between participants, wherein the locus information is maintained in a cloud networking platform (Locus information, in the network model, pertaining to videoconferencing sessions between participants is generated and maintained on network cloud devices.  Column 4, Lines 25-43), each real-time communication session includes an audio component and a video component associated with client devices engaged in the real-time communication session (Video conferencing devices communicate audio and video in real-time communication sessions.  Column 1, Lines 10-28), the locus information comprises a plurality of nodes, and each node represents one or more client devices associated with a single participant (All participants are rendered as a node in the Network Model representing the real-time conference.  Column 4, Lines 33-56); 
 	facilitating engagement in a real-time communication session between client devices of two or more participants by providing rendezvous information to at least one client device associated with each participant selecting to engage in the real-time communication session, wherein the rendezvous information comprises a routable address that enables client devices to connect to the real-time communication session (Invite information for connecting to the conference is sent to the participants.  Column 28, Lines 34-67).
	However, DelHoyo does not expressly disclose during the real-time communication session, facilitating a switch and/or sharing of an audio component and/or a video component between a first communication device associated with a first node for a first participant and a second communication device associated with the first node for the first participant. 
 	Ramanathan, in the same field of endeavor, teaches during the real-time communication session, facilitating a switch and/or sharing of an audio component and/or a video component between a first communication device associated with a first node for a first participant and a second communication device associated with the first node for the first participant (A User may have a second device which they would like to use during a conference, therefore the audio or video can be switched from the originally connected device to the second device. Figure 6; Paragraphs 0056-0059).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the method of facilitating engagement in a real-time communication session between client devices with wherein facilitating the switch or sharing of audio/video comprises switching audio/video from a first to a second communication device of the first participant as taught by Ramanathan.  The motivation would have been to allow each User to use multiple devices in the same communication session.


	As to Claims 2, 9 and 16, DelHoyo-Ramanathan teach the method as previously discussed in Claim 1.  Ramanathan further teaches wherein the facilitating the switch and/or sharing of the audio component and/or the video component between the first communication device and the second communication device further comprises: switching the video component or the audio component of the real-time communication session from the first communication device to the second communication device associated with the first node for the first participant (A User may have a second device which they would like to use during a conference, therefore the audio or video can be switched from the originally connected device to the second device. Figure 6; Paragraphs 0056-0059).  The motivation to combine is the same rationale as discussed in Claim 1.
 	

	As to Claims 3, 10 and 17, DelHoyo-Ramanathan teach the method as previously discussed in Claim 1.  Ramanathan further teaches wherein the facilitating the switch and/or sharing of the audio component and/or the video component between the first communication device and the second communication device further comprises: sharing the video component of the real-time communication session with the first communication device and the second communication device associated with the first node for the first participant (A User may have a second device which they would like to use during a conference, therefore the audio or video can be switched from the originally connected device to the second device. Figure 6; Paragraphs 0056-0059).  The motivation to combine is the same rationale as discussed in Claim 1.

	As to Claims 4, 11 and 18, DelHoyo-Ramanathan teach the method as previously discussed in Claim 1.  Ramanathan further teaches wherein the facilitating the switch and/or sharing of the audio component and/or the video component between the first communication device and the second communication device further comprises: sharing of the audio component and/or the video component such that the first communication device sends and receives an audio stream and/or a video stream during the real-time communication session while the second communication device only receives the audio stream and/or the video stream during the real-time communication session (A User may have a second device which they would like to use during a conference, therefore the audio or video capabilities are of the new device are determined and said determined capabilities can be shared from the originally connected device to the second device. Figure 6; Paragraphs 0056-0059).  The motivation to combine is the same rationale as discussed in Claim 1.

	As to Claims 5 and 13, DelHoyo-Ramanathan teach the method as previously discussed in Claim 1.  DelHoyo further teaches wherein each of the first communication device and the second communication device is selected from the group consisting of a mobile device, a desktop computer, and an on-prem device of a unified communications system (Column 1, Lines 10-22).

	As to Claims 6, 12 and 19, DelHoyo-Ramanathan teach the method as previously discussed in Claim 1.  Ramanathan further teaches wherein the generating and maintaining locus information pertaining to real-time communication sessions between participants further comprises: receiving information including updates to the nodes based upon changes in client devices engaged with the real-time communication session (Step 630, Figure 6; Paragraph 0057). The motivation to combine is the same rationale as discussed in Claim 1.

	As to Claims 7, 14 and 20, DelHoyo-Ramanathan teach the method as previously discussed in Claim 1.  Ramanathan further teaches during the real-time communication session in which a third communication device of a second participant associated with a second node is engaged in the real-time communication session, facilitating engagement of a fourth communication device of the second participant associated with the second node in a second real-time communication session (The second User may have a second device which they would like to use during a conference, therefore facilitation of the audio or video is enabled from the originally connected device to the second device. Figure 6; Paragraphs 0056-0059). The motivation to combine is the same rationale as discussed in Claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.B.M./Examiner, Art Unit 2452   

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452